DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-12, 14-17 and 21-23 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least one additional integrated voltage regulator die, wherein each integrated voltage regulator die provides respective regulated voltages to separate portions of the processor die, wherein the integrated voltage regulator die and the at least one additional integrated voltage regulator die dynamically determine respective regulated voltages based on respective operating frequencies of the separate portions of the processor die, and the separate portions of the processor die comprise separate processor cores,” as recited in claim 1, “a second integrated voltage regulator die that is coupled to the processor die, wherein a first portion of the plurality of processor cores is coupled to the first integrated voltage regulator die, a second portion of the plurality of processor cores is coupled to the second integrated voltage regulator die, and the processor die and the first and second integrated voltage regulator  dies are combined in a single integrated circuit package using hybrid bonding,” as recited in claim 10, and “wherein the first integrated voltage regulator die provides a first regulated voltage to the first processor core area, and the first processor core area operates in response to the first regulated voltage; and -6-Application No. 16/110,678 a second integrated voltage regulator die coupled to the second processor 
Claims 2-4, 7-8, 11, 12, 14-17, 22 and 23 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 16, 2021